DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12; and 14-25 as best under stood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Hepworth et al. (US 2020/0390158).
As per claims 1; 23; and 24: Hepworth discloses a component for an aerosol generating apparatus 2, the component 10 comprising: a liquid container (as shown in figs. 2-3; and 9) for containing liquid 12; a wick 19 arranged to draw liquid 12 from the liquid container in use (it is inherent to have the wick draws liquid from the liquid container to the heater in order to generate aerosol to the user when in use); and a heater 13 arranged to directly volatilize liquid 12 drawn from the liquid container by the wick 19 in use to generate an aerosol in used; and a material element 16 (wherein the tobacco portion 16 may comprise a section of loose cut tobacco arranged on a downstream side of the vapor).
However, Hepworth does not explicitly disclose wherein the heater defines a channel for receiving a material element for modifying a property of the aerosol generated in use, and wherein the component is arranged such that, in use, the material element received in the channel in use modifies the property of the aerosol generated in use thereby to generate a modified aerosol for inhalation by a user.
On the other hand, Hepworth mentioned wherein the addition of a portion of tobacco 16 within the housing 11. The tobacco portion 16 may comprise a section of loose cut tobacco arranged on a downstream side of the vapor precursor material 12 and thermal store 13 (i.e. between the vapor precursor material and the mouthpiece) so that vapor generated from the vapor precursor material is drawn through the tobacco 16 before inhalation. This can help provide a user with additional flavor characteristics that may be desired in some cases. Although, Hepworth does not explicitly disclose the heater defines a channel for receiving a material element. However, a person having ordinary skill in the art would know that having a heater can be in different shapes, and sizes and to have a heater in a tubular shape or any shapes which is having a channel/pathway/passageway in the middle of the heater can only deal with change in shape, because such modification still would not change the function of the component as well as the aerosol generating apparatus. Since, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the component for an aerosol generating apparatus of Hepworth by having the heater defines a channel for receiving a material element for modifying a property of the aerosol generated in use, and wherein the component is arranged such that, in use, the material element received in the channel in use modifies the property of the aerosol generated in use thereby to generate a modified aerosol for inhalation by a user as taught by the instant invention to further provide a user with additional flavor characteristics that may be desired. 
(Note: Marks et al. (US2018/0221605) mentioned the heater 20 in fig. 8, Para. [0023; 0026] (The heating element 20 is preferably cup-shaped so as to cup the distal stone end 30b, but may also be disc shaped or any other shape suitable for transferring heat to the porous).

As per claims 2-12; 14-22; and 25: Hepworth discloses, wherein in use the aerosol generated in use passes through the material element 16 received in the channel in use thereby to modify the property of the aerosol to generate the modified aerosol (see fig. 3, Para. [0046]; wherein the tobacco portion may comprise a section of loose cut tobacco arranged on a downstream side of the vapor precursor material and thermal store (i.e. between the vapor precursor material and the mouthpiece) so that vapor generated from the vapor precursor material is drawn through the tobacco before inhalation; and wherein the heater 13 comprises a heating element 23 substantially coiled around the channel (as shown in figs. 1A-C; wherein the inductive coil is arranged so as to inductively heat the susceptor 13 in an inhaler component); and wherein the wick 19 substantially surrounds the heater 13 along a length of the heater 13 (as shown in fig. 8); and wherein the wick 19 and the heater 13 are provided by a porous ceramic heater (see Para. [0052; 0063]); and wherein the liquid container substantially surrounds the wick 19 along a length of the wick 19 (as shown in fig. 8); and wherein the channel extends in a direction parallel to a length of the component 10 (see figs. 2-3; wherein the channel/cavity to receive the tobacco portion); and wherein a liquid container, the wick 19, the heater 13, and the channel are at least one of substantially concentric (as shown in fig. 8; wherein the liquid container is contained liquid 12, the wick 19; the heater 13 and the channel/cavity/receptacle (wherein the portion of tobacco is located) are in the center of the component); and wherein one of the wick 19 and the liquid container are annular in shape (see fig. 8); and wherein the heater 13 is arranged to heat the material element 16 received in the channel in used directly (as shown in fig. 6; wherein the thermal heater 13 is heating the tobacco 16 before inhalation); and wherein the component 10 comprises a receptacle for receiving therein the material element 16 (as shown in figs. 3; 5-6), the receptacle being configured to be received in the channel (between 2 walls of the housing 11); and wherein the receptacle (wherein the portion tobacco 16 is located) has a mouthpiece 11 connected thereto (see figs. 1A-C), the mouthpiece 11 defining an outlet 14 for allowing the modified aerosol to be inhaled by the user; and wherein the mouthpiece 11 is removably connected to the receptacle (see figs.1A-C); and wherein the receptacle comprises a mesh 17 for containing the material element and for allowing aerosol generated in use to pass therethrough (as shown in fig. 7, Para. [0050]); and wherein the component 10 comprises the material element 16 (tobacco) received in the channel; and wherein the material element 16 is received in the receptacle (see fig. 3; wherein a portion of tobacco is located in the cavity of the housing 11); and wherein the material element 16 is arranged to modify organoleptic properties of the aerosol generated in use (wherein the user can be smell, sense the tobacco products or alike); and wherein the material element 16 is comprises tobacco; and wherein the component 10 is a cartridge for the aerosol generating apparatus 2; and an aerosol-generating apparatus 2 comprising the component 10; and a battery portion 25 arranged to provide electrical power to the heater (see Para. [0036]); and 

	Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831